Order [No. 7920], entered on March 13, 1964, granting defendant’s motion, as amended, to the extent of requiring a separate stating and numbering of the causes of action and denying the other relief sought by the parties without prejudice, unanimously affirmed, without costs. The allegations of the complaint which recite defendant’s breach of the separation agreement with respect to the various obligations of payment assumed thereunder by him, constitute one cause of action which should be pleaded separately and apart from those allegations referable to the demand for “punitive damages.” The order *679appealed from is not inconsistent with this conclusion and is therefore affirmed. We do not pass upon the issues raised by the motion addressed to the complaint nor the requests for summary judgment. Those matters should await the filing of an amended complaint. Order [No. 7921], entered on March 13, 1964, unanimously affirmed, without costs. No opinion. Concur — Botein, P. J., Rabin, Eager, Steuer and Bastow, JJ.